                                       .                                                                                                                                                                                                                         '                                                                                   '
                                  Case 1:18-cr-00025-JPJ-PMS Document 612 Filed 07/08/19 Page 1 of 2 Pageid#:. t10208                                                                                '                                                               '
                                                                                                                                                                                                                                                                                          ' '
                                                   x                                                                                                                                                                                                                                                                                                                                              '
                                                                                                                                                                                                                                                                                                                                                                      ,
                                       .                                                                  '                                                                                                                                                                                             .                                                                             .

                                                                               .                                                              L                                                          .                                                                   .

                                                                                                                                                      .
                                                                                                                                                                                                                                         '
                                                                                                                                                                                                                                                                                                                    UVECYS CFFIOE U'S'DISTRICT COURT
                                                                                                                                                                                                                                                                                                                            yy pnjuqsox,yy
                                                       .
                                                                                                                                              <                                                                                                                                                                                   FILED. .
                                                                                                                          tlo cs) %
                                                                                                                              .

                                                                                                                                  .. tzs ., s'
                                                                                                                                  -
                                                                                                                                             vt-N. LCX N
                                                                                                                                                  .
                                                                                                                                                       -      .
                                                                                                                                                                                                                                                                                                                                                                              -
                                                                                                                                                                                                                                                                                                                                                                                              g.
                                                                                                                                                                                                                                                                                                                                                                                                              .
                                                                                                              .
                                                                                                                          L'3cX uvN                       '
                                                                                                                                                                                                             N >t&
                                                                                                                                                                                                                 . ë. Uk '. ktx-                                                                                                                '
                                                                                                                                                                                                                                                                                                                                                                      .                       ,


    '                                                                                                                                                                                                                                                                                 .
                                                                           '                              .                                                       .   N                                                                                              '                                          .                                                                                                             j
                                                                   z                                                                                                                                                     .
                        w                      r                                                                      c                                                                                                      .                               .                                                          .                                            o:puyyCLERK
                            k .                                                    f.a * ' W                                                                          tcpc                                                                                                                                      Lr
                                                                                   .                                                                                                         .
                                                                                                                          .
                                                                                                                                              .
                                                                                                                                                                                                                                         ''''               ''           5.                     N               11.             q                   '
                                                                                                                                                                                                                                                                                                                                                                              ..a.---                 .
                                                               '
                                                                       .                                                                                                  .
                                                                                                                                                                                                                                                .
                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                             -.
                                                                                                                                                                                                                                                                                                '
                                                                                                                                                                                                                                                                                                    .i,' 4
                                                                                                                                                                                                                                                                                                         k.-
                                                                                                                                                                                                                                                                                                            '
                                                                                                                                                                                                                                                                                                                                        -

                                                                                                                                                                                                                                                                                                                                            '   '
                                                                                                                                                                                                                                                                                                                                                             . ..-
                                                                                                                                                                                                                                                                                                                                                                 ;,   'I
                                                                                                                                                                                                                                                                                                                                                                       Eï
                                                                                                                                                                                                                                                                                                                                                                        I
                                                                                                                                                                                                                                                                                                                                                                        E
                                                                                                                                                                                                                                                                                                                                                                        I---'
                                                                                                                                                                                                                                                                                                                                                                            :7
                                                                                                                                                                                                                                                                                                                                                                             ::
                                                                                                                                                                                                                                                                                                                                                                              )
                                                                                                                                                                                                                                                                                                                                                                              I
                                                                                                                                                                                                                                                                                                                                                                              k' '                        '               '
                                                                                                                                                                                                                                                                                                                                                                                                                              '
                                                                       .


                        f                  L
                                           .
                                                           oUt)L*w. . ' .
                                                               .

                                                                                                                                                                              !.                                 '                                                   .        '
                                                                                                                                                                                                                                                                                                                .                                        .                                                            '
                                 ...                                                                                                                                                                                                                                                                                                                                              .



                                                                                                                      !           e   .
                                                                                                                                          h..                                                        <.                               '                          '                        '                                 w               '                                                     '.

                                                                       .                                                      x.
                                                                                                                               ug
                                                                                                                               x q.                                                                  js
                                                                                                                                                                                                      ,Q k%s .j sj
                                                                                                                                                                                                                 o lr
                                                                                                                                                                                                                    a:                                                                                                                                       .u)                                              p
                                 .'                                                                                                                                                          .                                                                                                                                                                                l'
        .     .                                                                                                                                                                    '                 7                           '                                                                                                                  '
                                                                                                                                                                                                                         - .- . z .                                                                                                                                                                                           2

                                                                               .
                                                                                                                  a,                                                               <&                                -                                                                    o                             .
                ,                k                                                                            v.                              '                                    -         '                                                                           '                          .A                                                                m                                           '
                                 .
                                 q                                                 &.b
                                                                                     'G x.:                                                           '                                              f                        ' ' C %D-lf-C-!' . ' : V-,'. .
         '
         *                                                             >>                      G                                      xw œ                                         .
                                                                                                                                                                                             ,                                                                   x       ..
                                                                                                                                                                                                                                                                                                                                    '
                                                                                                                                                                                                                                                                                                                                                                 5                     qp .
        &V
         .                                 c Y                                     '
                                                                                              cx                                       u r(..                                           '
                                                                                                                                                                                             '                                   '
                                                                                                                                                                                                                                                                                  Gd-.e.
                                                                                                                                                                                                                                                                                       og
                                                                                                                                                                                                                                                                                        . çe                                                                                          w aN.
                                                                                                                                                                                                                                                                                                                                                                                         .
        ...                                                                                                                                                                                                                                                                                                                                              .
    '

            ésh-cek                                                                                                                                           , m                                            o                                                                                                                  oc
                            d              .
                                                       '
                                                           '
                                                                       >fx             - --
                                                                                                                                      ' C c.curdk '                                    n                             '
                                                                                                                                                                                                                                         MS                                                                         .
                                                                                                                                                                                                                                                                                                                            0
                                                                                                                                                                                                                                                                                                                            7   '                            '
                                                                                                                                                                                                                                                                                                                                                                      &N
                                                                                       -                          <       v.                          '
                    *s IS a v '
                    .
                        .                      x

                                                                                                                                  '
                                                                                                                                                  C                       ,                  ,                               tj  l.
                                                                                                                                                                                                                                  i                                               '
                                                                                                                                                                                                                                                                                          .> .                                                                   '
                                                                                                                                                                                                                                                                                                                                                                 <'                           '.*. *
                                                                                                                                                                                                                                                                                                                                                                                                   tsz
                                                                                                      .
                                                                                                                                                                                                             T
                                                                                                                                                                                                                                                        .
                                                                                                                                                                                                                                                                                                                                                                                          (
                                                                                                      54%x                                                                                                                               0                                                                                       .C
                                                                           .                          .

         f  $                                              y                                                                          jyy
                                                                                                                                        ,
                                                                                                                                        Vj                                                           ' . ' x(Nh
                                                                                                                                                                                                              xu                                                                                    s.                                                                                .'
        ' îi hvn.
              ->            ..                                                                    o' '                                                            .                k

                                                                                                                                                                                                                                                                                                                    .                                                 '

                                                                                                                                                                                                                                                                                                        Uonw                                                              .
                                                                                                                                                                                                                                                                                                                                                                                          y
                                                                                                                                                                                                                                                                                                                                                                                          c
                        :                                                                                                                                         .                                  Q-                                                                                                                                         U
                                                                                                                                                                                                                                                                                                                                                '.
                                                                                                                              .
                                                                                                                                                                                                                 '                                                                                                                      ' '
                                                                                                                                                          .                                                                                                                                                                                                                                           .
                                                                                                                                                          .                                      .                                                      ,                                                                                                        '
            '                                                                          G                                              .



                                                                                                                                                                                                         v                                                       '                                                                          .                                                                                 .
                                                                                                                                                                                                                                                                                                                                                                                      .

                                                                                                                                                                                                                                                             '                                                                      .
                                                                                                                      .
                                                   .
                                                                                                                                                                                   .                                                                                                                    Rycsyvro jx csauass
                                                                                              .                                                               ,                                      .
                                                                                                                                                                                                                                     .          .
                                                                                                  .

                                                                                                          '
                                                                                                                                  .

                                                                                                                                                      '
                                                                                                                                                                                   .                                                                                                                    .                       jyj. jj.gj               '
.                                                                                                                                     .

                                                                                                                                                                                       ' '                                                                                                                              *
                                           .                                                                                              .                                                                                                                                                         .
                                                           .                   .
                                                                               !                                                                                  .                                                                                                                                                                             .
                                                                                                                                      .
                                                                                                                                                  ,
                                                                                                                                                                                                                                                                         .                                              ' .                                          e u ge                                                   ,
'




                                  Case 1:18-cr-00025-JPJ-PMS Document 612 Filed 07/08/19 Page 2 of 2 Pageid#: 10209



                                                                                                                                                    .       ..       .
                                                                          '   '                                                         .           .                    .                              .                                                                       .
                              .       .                   .       .                                                                                                                                                 A
                         '        '
    .                                                                                   .


        .
                     '                        '
                                                  .

                                                                  ,   .
                                                                                    .
                                                                                    XF.&h . o' .                            .
                                                                                                                                                                     .            ,qyt
                                                                                                                                                                                    wt .           ..                                       .



            '                                         )                                                                                     .                                                                                                                      .                        '.

            ve                                .                                                     %                   '                                                                      .                            .                        .                              .
                                                                                                        '                                                                                                                       :
                                          ,                                                 .
                                                                                                                                                c                            w
)                        t
                         ' CQ- zN
                                .                                             C .O .
                                                                                   '%                                           koco
                                                                                                                                   ' u . '                                                                      . ' 'o          ,   .
                                                                                                                                                                                                                                                                            .z. '
                                                                                                                                                                                                                                                                           U<
                                                      .                                                                                                                           .
                                                                                                                                                                                                                                t
                                                                                                                                                                                                                                '                    ..   j;                . .             .
                         55 ym&                                       h.                        >'                                  ns V                                              . V .% g uw
                     &                kxkxg T .oy%v
                                                                                                                                                                                               '
                                                  .

        '                                                                                                   '                                                                                                           ,               .                                   .           .        ..
                                                      .                       . .                                                               .
                                                                                                                                                                                                                                                                       '
                                                              '                                                     '                                                                      .
                                                                                                                                                                                               $
    .                                                                                                                                                                                  .


                                                                                                                            ,.
                                                                                                                                    .
                                                                                                                                                        ,
                                                                                                                                                                                      y .                                       .                    ,
                 '

                     u (uvk
        P >/ *!%                                                          ,                                                                     .                                                       .
                                          v Q .
                                              %/-3%l



                                                                                                                                                                                                                                                ''             .
                          .




                                                                                                                        '                                                                                   .
    .                                                                                                                                                                                                                                                          ' . .
                                                                                                                                                                                                   .
                                  .                                                             .                                       '
                                                                                                                                    .




                                                                                                                                                                                                                *
                                                                                                                                                                                                                .




                                                                                                                                .               y
                                                                                                                                                .                            '                              '



                                                                                                                '                                                '               ''
                                                                                    .
